Appeal by the defendant from a judgment of the Supreme Court, Kings County (Steinhardt, J.), rendered April 4, 1995, convicting him of robbery in the first degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s pro se argument that the trial court improvidently exercised its discretion in denying the challenge to a prospective juror for cause is unpreserved for appellate review as only counsel for the codefendant, and not counsel for the defendant, raised an objection to the juror (see, People v Toval, 216 AD2d 500). In any event, the prospective juror did not possess a state of mind that would preclude her from rendering an impartial verdict (see, CPL 270.20).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*523The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, People v Doolittle, 226 AD2d 551). Bracken, J. P., Rosenblatt, Thompson and Krausman, JJ., concur.